PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Fuller, Christopher Coy				:
Application No. 16/369,403				:	DECISION ON PETITION
Filing Date: March 29, 2019	 			:
Attorney Docket No. H0064440-
1417.1039101						

	
This is a decision on the petition under 37 CFR 1.137(a), filed July 11, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file a proper inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed March 21, 2022, no later than payment of the issue fee. Applicant paid the issue fee on June 21, 2022. As such, the application became abandoned on June 22, 2022.  The Office mailed a Notice of Abandonment on June 27, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the reply in the form of an Oath or Declaration for inventor Christopher Coy Fuller, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.
  
This application is being retained in the Office of Petition for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313(c) (2) filed July 11, 2022.  

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET